Citation Nr: 1015210	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  05-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1958 to November 
1958.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from September 2004 and October 
2004 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  The 
appeal was remanded for additional development in July 2007.


FINDING OF FACT

The competent medical evidence shows that the Veteran's 
schizoaffective disorder did not pre-exist service and is 
related to service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
schizoaffective disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that schizoaffective disorder was 
incurred in service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.

Service Connection

The Veteran seeks service connection for schizoaffective 
disorder.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence for and against the claim is 
approximately balanced and the appeal will be allowed.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the Veteran presently has the same condition.  Service 
connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the Veteran's present condition.  38 
C.F.R. § 3.303, see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  In order for a claim to be granted, there must be 
competent evidence of current disability; of incurrence or 
aggravation of a disease or injury in service; and of a nexus 
between the in-service injury or disease and the current 
disability.  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom., Epps v. West, 18 S. Ct. 
2348 (1998), Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.
 
The Veteran has a current diagnosis of schizoaffective 
disorder, as reflected in private and VA medical records.  
His most recent diagnosis was at an October 2009 VA 
examination.  The next question, therefore, is whether there 
is evidence of an inservice occurrence of an injury or 
disease.

There was no medical evidence of psychiatric problems prior 
to service.  The claims file contains two letters from S.L. 
and J.C., the sister and neighbor of the Veteran, 


and both registered nurses.  They knew and had observed the 
Veteran before he entered service.   By the time of their 
graduation from a school of nursing in 1957, they each had 
completed at three month affiliation in psychiatric nursing.  
They both state that there was no evidence of mental problems 
prior to his entry into service in May 1958.  A medical 
examination conducted in February 1958 for his enlistment 
into the National Guard shows no abnormal findings.

Five days after he went on active duty, the Veteran was 
admitted to the hospital with a diagnosis of schizophrenic 
reaction, n.e.c., chronic, severe.  He had experienced 
delusions of shooting down enemy planes which he saw and 
heard and the next morning announced that he was squad leader 
and all other squad leaders should go home.  He remained 
hospitalized until his discharge.  During this 
hospitalization, he experienced at least 18 electroconvulsive 
treatments.  A  Medical Evaluation Board in May 1958 
determined that the Veteran had experienced a schizophrenic 
reaction which was the natural progression of a chronic 
medical illness which existed prior to service and which was 
not aggravated in service.
        
Following service, the Veteran had a long history of mental 
problems and hospitalizations, many of which are well 
documented in the claims folder.  
        
The Board remanded the appeal for the opinion of a VA 
examiner.  The Veteran attended a VA examination in October 
2009.  Following a detailed history and physical, the 
examiner diagnosed schizoaffective disorder bipolar type in 
partial remission on medication.  The examiner stated that it 
appeared the Veteran's illness began in service as there was 
no evidence of his having any symptoms or signs of illness 
prior to service.  The RO requested the examiner clarify his 
opinion, noting that he had relied on the reports of S.L. 
that schizophrenia did not exist prior to service and had not 
discussed the Medical Evaluation Board's findings.
        
An addendum was prepared in January 2010.  The opinion is 
long and conflicts with the prior opinion and, at times, 
itself.  The examiner again reviewed the Veteran's history, 
this time noting that the Veteran had quit school and, in 
1957, 


secretly married and then divorced under pressure from his 
family.  The examiner stated that these could represent some 
sort of behavioral problems prior to service.  However, 
stated the examiner, the Veteran could not have been overtly 
psychotic or he would not have been admitted to service, 
though he could have had some underlying mood or thought 
disorder consistent with schizophrenia.  The examiner opined 
that it was "most likely" that the demands of service 
triggered a psychotic reaction.  He stated that he agreed 
with the Medical Evaluation Board that this was the natural 
progression of the disease, which may have existed prior to 
service.  However, the examiner found it was apparent that 
the illness was aggravated by service.  He felt it was 
impossible to estimate how much the illness increased in 
severity during service, as the Veteran may have had a 
psychotic break regardless of service.  The examiner next 
stated that it was more likely that it was the natural 
progression of the disease than something which happened in 
service that caused the increase in severity.

These two opinions, obtained from the same examiner, contain 
several conflicting and speculative statements.  For example, 
based on the Veteran's reports of pre-service behaviors such 
as dropping out of school or secretly marrying, the examiner 
concludes that the Veteran may have had a mental disorder at 
that time.  The examiner states that he agrees with the 
Medical Evaluation Board that the disorder pre-existed 
service, but also says that it is at least as likely as not 
that schizophrenia had its onset in service.  In this regard, 
the negative opinions of the examiner are not persuasive and 
contain little probative value.

In this instance, the benefit of the doubt must be resolved 
in the Veteran's favor.  The Board is affording greater 
weight to the examiner's first statement which concludes that 
the Veteran did not have a pre-existing psychiatric disorder 
and that schizophrenia began in service.  The examiner later 
opined that the Veteran could not have been overtly psychotic 
or he would not have been admitted to service and that it was 
"most likely" that the demands of service triggered a 
psychotic reaction.  The Board also finds that these 
statements are consistent with the facts and take into 


account the statements by other medically trained individuals 
who had interacted with the Veteran prior to his entry into 
service:  The Veteran had no known mental disorder prior to 
service, he was admitted to service without any mental 
disorder being noted, and, while on active duty, the Veteran 
had his first psychotic reaction.

This conclusion is also supported by the statements of S.L. 
and J.C.  In addition to their personal ties to the Veteran, 
both writers are also registered nurses.  As such, they are 
competent to testify to the Veteran's mental health.  See 
Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding 
opinions of a VA registered nurse therapist competent medical 
testimony and requiring the Board to provide reasons or bases 
for finding those opinions unpersuasive).  Furthermore, as 
lay witnesses, they are capable of providing competent 
evidence that the Veteran's behavior prior to service was not 
unusual.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005) (lay persons can attest to factual matters of which 
they had first-hand knowledge).  In cases such as this, where 
lay evidence must be weighed, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  The Board finds the 
statements of S.L. and J.C. are favorable evidence in support 
of the claim.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this 


case, the benefit of the doubt rule will therefore be applied 
and service connection for schizoaffective disorder will be 
granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

ORDER

Service connection for schizoaffective disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


